Title: Post Office and Post Roads, [7 December] 1791
From: Madison, James
To: 


[7 December 1791]

   
   In Committee of the Whole on 6 December Sedgwick had moved to delete from the post office bill specification of the post roads and instead to grant the president authority to designate them. Debate resumed on 7 December, when White and Livermore spoke against the motion.


Mr. Madison said that the arguments which are offered by the gentlemen who are in favor of the amendment, appear to be drawn rather from theory rather than any line of practice which had hitherto governed the house.
However difficult it may be to determine with precision the exact boundaries of the legislative and executive powers, he was of opinion that those arguments were not well founded, for they admit of such a construction as will lead to blending those powers so as to leave no line of separation whatever.
The greatest obstacle to the due exercise of the powers vested in the legislature by the bill, which has been mentioned, is the difficulty of accommodating the regulations to the various interests of the different parts of the Union—and this is said to be almost impracticable—but it may be remembered, that similar embarrassments appeared when the impost and tonnage bills were under consideration; on those subjects, the members were obliged to be governed, in a great degree, by mutual information and reciprocal confidence, in respect to the establishment and arrangements of the different ports of entry and clearance, and other objects—that was a business of much greater importance and difficulty than this; but it was accomplished.
The constitution has not only given the legislature the power of creating offices, but it expressly restrains the executive from appointing officers, except such as are provided for by law. As has been well observed by the gentleman from Delaware, the President is invested with the power of filling those offices—but does it follow that we are to delegate to him the power to create them?
The reference to the appointments and arrangements made by the executive, pursuant to the powers delegated to the executive by the excise law, cannot be considered as a parallel case; no similar exigency exists to justify a similar delegation. The danger of infringing on the powers of the executive, which has been suggested, and the caution to the house against touching on the appointment of officers, is a species of reasoning on the subject, which may be carried so far as to say that we ought not to make any appointments by law—and yet this has been done as in the instance of the appointment of the commissioners for purchasing in the public debt, all of whom were appointed by the act making provision for the reduction of the public debt.
Where is the necessity of departing from the principles of the constitution in respect to the post-office and post-roads, more than in all other cases? The subject is expressly committed to legislative determination by the constitution. If the second section of the bill requires amendment, it can be rectified when it comes before us; and with respect to future cases, should there be a necessity for additional post-roads, they can be provided for by supplementary laws—and therefore no reason on that account can be urged for delaying the provision proposed by the bill. He concluded by saying that there did not appear to be any necessity for alienating the powers of the house—and that if this should take place, it would be a violation of the Constitution.
